PER CURIAM.
The order dismissing counts three and seven of defendant’s counterclaim, alleging that plaintiff attorneys violated the Consumer Fraud Act, N.J.S.A. 56:8-1 to -48, is affirmed substantially for the reasons set forth by Judge Ironson in his oral decision of June 14, 1991. See Vort v. Hollander, 257 N.J.Super. 56, 61-63, 607 A.2d 1339 (App.Div.), certif. denied, 130 N.J. 599, 617 A.2d 1221 (1992).
The order dismissing the remaining counts of defendant’s counterclaim and entering summary judgment in favor of plaintiff is affirmed substantially for the reasons set forth in Judge Alley’s written opinion reported as Kostelanetz, Ritholz v. Himmelwright, 254 N.J.Super. 249, 603 A.2d 168 (Law Div.1991).
Affirmed.